DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (First Action on the Merit) is in response to the application as originally filed on 04/13/2020 and the preliminary amendment filed on 07/20/2020. Claims 1-4 are as originally filed; claims 5-7 have been deleted and new claims 8-19 have been added by the preliminary amendment received on 07/20/2020. The detail office action to the pending claims 1-4 and 8-19 is as shown below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Claim Objections
Claims 1-4 and 8-19 are objected to because of the following informalities:  the subscripts and superscript in the parameters, resource elements per PRB (NRE DLPRB), are fuzzy and hard to read.  
It should be noted, the case might be remanded to the Examiner from the publication department once it is issued for the unreadable subscript and superscript.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ericsson (3GPP TSG RAN WG1 NR Ad-Hoc#2 R1-1711501).
Ericsson teaches a method performed by a wireless transmitter determining a transport block size (TBS), the method comprising:
determining a TBS using a general function of a number of physical resource blocks (PRBs) to be granted (NPRB) a number of resource elements (REs) per PRB (NRE DLPRB) a number of layers per transport block (u), a number of bits per modulation (Qm), and a coding rate determined by a modulation coding scheme (MCS) (R) (see equation in section 3 “MCS/TBS determination for NR PDSCH in page 3 and section 4, 4.1 and  4.2 “TBS determination for NR PUSCH in pages 4-7);
allocating a transport block of the determined TBS the determined TBS carried over PDSCH in the equation of page 3 and the determined TBS carried over PUSCH in the equation of page 7); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8/1, 12/1 and 16/1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (3GPP TSG RAN WG1 NR Ad-Hoc#2 R1-1711501)  in view of SUZUK et al. (US patent publication number 2019/0075492, SUZUKI hereinafter).
Ericsson teaches the claimed subject matter in claim 1 in which claims 8/1 ,12/1 and 16/1 depend as shown above. 
Further Ericsson also teach the communication of the determined TBSs between eNB and UE (see section 2 in page 1 and PUSCH from the User Equipment and PDSCH from the base station for transmission of the determined TBSs).
Further to claims 8/1, 12/1 and 16/1, Ericsson also teaches determination of a TBS using a general function of a number of physical resource blocks (PRBs) to be granted  (NPRB)   a number of resource elements (REs) per PRB (NRE DLPRB)    a number of layers per transport block (u), a number processing circuitry configured to perform any of the steps of any of claims 1-4; and of bits per modulation (Q m), and a coding rate determined by a modulation coding scheme (MCS) (R)  allocate a transport block of the determined TBS; and

However, Ericsson fails to teach that:
A wireless device  (figures 15 and 16)  for determining a transport block size (TBS), the wireless device comprising:
power supply circuitry (figures 15 and 16 having inherent power supply to perform the disclosed functions) configured to supply power to the wireless device; and processing circuitry configured (see radio resource controller 14 and 34 for performing the allocation of the TBS) to perform, as in claim 8/1.
A base station (see figure 16) for determining a transport block size (TBS), the base station comprising:
power supply circuitry (figure 16 having inherent power supply to perform the disclosed functions) configured to supply power to the base station; and processing circuitry configured to perform any of the steps (see radio resource controller 34 for performing the allocation of the TBS)of any of claims 1-4, as in claim 12/1.
A user equipment (UE) (see terminal equipment in figure 15) for determining a transport block size (TBS), the UE comprising:
an antenna configured (see antenna 11) to send and receive wireless signals; radio front-end circuitry(see element 10 for the front end)  connected to the antenna and to processing circuitry, and configured to condition signals communicated between the antenna and the processing circuitry; 

an output interface connected  (see output from the processing unit 14 to the frontend unit 10)  to the processing circuitry and configured to output information from the UE that has been processed by the processing circuitry; and
a battery connected (figure 15 having inherent power supply to perform the disclosed functions) to the processing circuitry (see processing unit 14) and configured to supply power to the UE, as in claim 16/1.
The circuitry elements in figures 15 and 16 would enable for the system to process, allocate and transmit the TBSs so that the payload transmission of data in uplink through PUSCH from the User’s Equipment (UE)  or downlink PDSCH from the basestation according the disclosed criteria, modulation and rate.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the circuitry of SUZUKE in the system Ericsson to transmit and received the determined and allocated TBSs between the base station and user’s equipment.

Allowable Subject Matter
Claims 2-4, 8/2, 8/3, 8/4, 12/2, 12/3, 12/4, 16/2, 16/3, 16/4 and 9-19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent number 9,451,619-B2 issued to Huang teaches a determination of TBS using linear function.
US patent number 9,839039-B2 issued to Larsson and US patent publication numbers 2010/0303016-A1, 2011/0223924-A1, 2011/0274059-A1, 2016/0044729-A1, 2017/0223686-A1, 2018/0006791-A1, 2019/0149273-A1 and 2021/0084532-A1 published to Jin, Lohr, Brown, Tu, YOU, Marinier, Golitschek and CHEN (the same inventive entity) respectively disclose a determination and assignment of TBS between base station and User Equipment.
Non-patent literature “The Impact of Efficient Transport Blocks Management on the Downlink Power in MIMO Spatial Multiplexing of LTE-A” published to  Bilal Al-Doori et al. discloses a determination and assignment of TBS between base station and User Equipment.
The above-cited references fail to disclose the claimed subject matter in claim 2. 
Foreign patent application WO 2019/073464 to QIANG et al. (the same inventive entity) corresponds to the instant application and discloses the claimed subject in the instant application.
“5G NR Transport Block Size (TBS) Calculation” Techplayon discloses the claimed subject in claim 1 of the instant application. However, the reference cannot be used because the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633